UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 17-7146


ALEXANDER JIGGETTS,

                    Plaintiff - Appellant,

             v.

BALTIMORE CITY POLICE DEPARTMENT; LIEUTENANT MICHAEL
FRIES, Individual and Official Capacity; DETECTIVE MASTERS, Individual
and Official Capacity; SERGEANT RONALD BEVERLY, Individual and Official
Capacity,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
J. Frederick Motz, Senior District Judge. (1:17-cv-01593-JFM)


Submitted: December 7, 2017                                 Decided: December 15, 2017


Before KING, SHEDD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alexander Jiggetts, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Alexander Jiggetts appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 (2012) complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. See Jiggetts v. Balt.

City Police Dep’t, No. 1:17-cv-01593-JFM (D. Md. June 30, 2017). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2